Case 18-10601-MFW    Doc 3189-2    Filed 01/21/21   Page 1 of 55




                          Exhibit 2

                    Plan Support Agreement
           Case 18-10601-MFW          Doc 3189-2      Filed 01/21/21     Page 2 of 55

                                                                          EXECUTION VERSION


                               PLAN SUPPORT AGREEMENT

               This PLAN SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this “Agreement”), dated as of
October 19, 2020, is entered into by and among The Weinstein Company Holdings, LLC
(“Holdings”) and The Weinstein Company LLC (“TWC”), each a debtor and debtor in possession
in the Chapter 11 Cases, each affiliate of Holdings or TWC that is a debtor in the Chapter 11 Cases
as identified on the signature pages hereto (Holdings, TWC and such affiliates, collectively, the
“Debtors”), the Non-Debtor Affiliates, the Committee, the Former Representatives, Harvey
Weinstein and the Insurance Companies (each a “Party” and collectively, the “Parties”). Each
capitalized term used herein but not otherwise defined shall have the meaning ascribed to it in the
Debtors’ and the Committee’s Second Amended Joint Chapter 11 Plan of Liquidation, filed with
the Bankruptcy Court on October 1, 2020 and attached hereto as Exhibit C (as it may be further
amended, modified, or supplemented from time to time, the “Plan”).

                                           RECITALS

                WHEREAS, multiple individuals filed lawsuits, claims or class actions in federal
courts, state courts and foreign tribunals alleging, inter alia, that Harvey Weinstein engaged in
sexual harassment and abuse in violation of federal, foreign and state law, and that certain
companies (including the Debtors) and the Former Representatives should also be held responsible
for such harassment and abuse;

               WHEREAS, on March 19, 2018 (the “Petition Date”), the Debtors commenced the
Chapter 11 Cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

                  WHEREAS, on the terms and subject to the conditions set forth herein and in the
Plan, and subject to the approval of this Agreement and the Plan by the Bankruptcy Court, the
Parties wish to settle all actual and potential claims, disputes and controversies relating to,
connected to or arising out of the allegations against the Debtors, the Former Representatives and
(to the extent holders of Sexual Misconduct Claims affirmatively elect) Harvey Weinstein, and it
is their intent to avoid the risk, expense and burden of litigation, and permanently to settle and
resolve all such disputes, matters, claims, controversies, issues, assertions and causes of action
among them, whether known or unknown, actual or alleged, asserted or not asserted, suspected or
not suspected, anticipated or unanticipated, accrued or not accrued, fixed or contingent, liquidated
or unliquidated, matured or unmatured, disputed or undisputed, domestic or foreign, which have
been or could have been alleged or asserted, by and between the Parties, without any admission of
fault, liability or wrongdoing on the part of any Party (the “Settlement”);

             WHEREAS, the Parties have agreed to implement the Settlement through the Plan
in a manner consistent in all material respects with the terms and conditions set forth in this
Agreement;

             WHEREAS, the Parties desire to express to each other their mutual support of and
commitment to the Plan and this Agreement;



                                                 1
            Case 18-10601-MFW         Doc 3189-2      Filed 01/21/21      Page 3 of 55

                                                                           EXECUTION VERSION


               NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

1.     Settlement Amount.

               The Insurance Companies, on behalf of the Released Parties (and Harvey
Weinstein, only with respect to Sexual Misconduct Claims held by holders of Sexual Misconduct
Claims who affirmatively elect to release Harvey Weinstein in accordance with the Plan) shall pay
the Settlement Amount of $35,214,882.30 to an account controlled by the Global Escrow Agent
in immediately available funds not later than ten (10) Business Days following occurrence of the
Effective Date. Each Insurance Company will fund its applicable portion in respect of the
Settlement Amount, as specified in Schedule 2 attached to the Plan, which shall collectively total
the Settlement Amount. The Global Escrow Agent shall further distribute the Settlement Amount
in accordance with Section 5 of the Plan.

2.     Releases.

               In consideration of and conditioned upon payment, distribution, allocation and
receipt of the Settlement Amount set forth in Section 1 of this Agreement and the other
contributions of the Parties, the Settlement Parties conclusively, absolutely, unconditionally,
irrevocably, and forever release, waive, disclaim and discharge the Released Parties and their
respective property to the maximum extent permitted by law, as further set forth below.

       A.      General Release.

             i.       Except as otherwise set forth in Sections 2.B and 2.C herein, as of the
                      Effective Date, each of the Settlement Parties that is a signatory hereto
                      releases (and each entity so discharged and released shall be deemed
                      discharged and released by the Settlement Parties) each of the Released
                      Parties that is a signatory hereto and its respective property from any and
                      all Claims, interests, obligations, rights, suits, damages, causes of action,
                      remedies, and liabilities whatsoever, including any direct or derivative
                      claims asserted or assertable by or on behalf of any of the Settlement Parties,
                      any Claims or causes of action asserted by or on behalf of any of the
                      Settlement Parties, or that any Settlement Party would have been legally
                      entitled to assert in their own right, whether individually or collectively,
                      whether known or unknown, foreseen or unforeseen, existing or hereinafter
                      arising, in law or in equity, based on any matter, cause, thing, conduct or
                      omission occurring prior to the Effective Date and in any way related to the
                      Debtors, their businesses, operations, activities or the Chapter 11 Cases
                      (including, but not limited to, Tort Claims).




                                                2
     Case 18-10601-MFW         Doc 3189-2     Filed 01/21/21     Page 4 of 55

                                                                  EXECUTION VERSION


B.      Additional Releases.

      i.       Additional Releases include the following:

               (1)    the Debtors and the Former Representatives release the Insurance
                      Companies from any and all past, present or future claims, demands,
                      obligations, actions, causes of action, rights, damages, costs, losses
                      of services, expenses and compensation of any nature whatsoever
                      (including, without limitation, reimbursement of fees and costs of
                      defense) in any way arising out of or related to the Tort Claims,
                      whether in law, in equity or otherwise, and whether under contract,
                      warranty, tort or otherwise, including but not limited to any claims
                      for bad faith or breach of the implied covenant of good faith and fair
                      dealing; provided, however, this release shall not include any
                      (i) Claims that are not Tort Claims; (ii) Tort Claims that are not
                      permanently released, discharged and enjoined pursuant to the
                      Bankruptcy Injunctions; and (iii) direct and indirect fees, costs and
                      expenses incurred by the Debtors or the Former Representatives in
                      excess of $25,000 per Claim in connection with (a) the enforcement
                      of the Bankruptcy Injunctions and/or (b) any Claim or action by or
                      against a Non-Released Party or by a holder of a Sexual Misconduct
                      Claim who does not affirmatively elect to release Harvey Weinstein
                      (except as otherwise provided in Section 2.B.i(3) below); provided
                      further that with respect to the Claims specified in subparagraphs
                      (i)-(iii) above, the Debtors and the Former Representatives reserve
                      their rights to seek insurance coverage from the Insurance
                      Companies and the Insurance Companies reserve their rights to
                      contest such coverage;

               (2)    the Former Representatives and the Debtors who are currently or
                      were previously named parties in the Contract and Commercial
                      Cases waive all challenges to coverage positions taken by the
                      Insurance Companies for each of the Contract and Commercial
                      Cases due to the failure of such Former Representatives and Debtors
                      to issue timely coverage dispute letters to the Insurance Companies,
                      and such Former Representatives and the Debtors shall not seek
                      coverage from the Insurance Companies for any cost or expense
                      incurred in connection with any Contract or Commercial Case for
                      which a coverage position has been waived;

               (3)    Harvey Weinstein releases the Insurance Companies for all Claims
                      arising in the Judd Case and the McGowan Case;

               (4)    in the event a holder of a Sexual Misconduct Claim affirmatively
                      elects to release Harvey Weinstein, then (i) Harvey Weinstein shall
                      be deemed to release the Insurance Companies from any Claims in
                      any way arising out of, related to or connected to such Sexual


                                        3
             Case 18-10601-MFW               Doc 3189-2         Filed 01/21/21        Page 5 of 55

                                                                                       EXECUTION VERSION


                                   Misconduct Claims; and (ii) the Insurance Companies shall be
                                   deemed to release Harvey Weinstein from any Claims in any way
                                   arising out of, related to or connected to such Sexual Misconduct
                                   Claims;

                          (5)      the Debtors, the Estates, the Committee and the Non-Debtor
                                   Affiliates release the Former Representatives for all of the Estates’
                                   Claims and Causes of Action against any Former Representative;

                          (6)      the Former Representatives and Harvey Weinstein release the
                                   Debtors with respect to any and all Claims, including: (i) all general
                                   unsecured, priority and/or administrative expense claims that have
                                   been asserted or could be asserted against the Debtors (except as set
                                   forth in the Plan); (ii) any and all claims for substantial contribution
                                   pursuant to Section 503(b)(3) of the Bankruptcy Code (provided
                                   that such substantial contribution claims shall only be available as
                                   consideration for any releases granted pursuant to the Plan and the
                                   approval of the Channeling Injunction and shall not support the
                                   request for payments from the Estates); and (iii) any and all
                                   contribution and indemnity Claims against the Debtors and/or their
                                   respective bankruptcy Estates, except to the extent that any of the
                                   Debtors are nominally defendants in any insurance coverage
                                   litigation; upon occurrence of the Effective Date and distribution
                                   and receipt of the Settlement Amount in accordance with this
                                   Agreement and the Plan, all proofs of claim filed by the Former
                                   Representatives and Harvey Weinstein shall be deemed disallowed
                                   and any amounts owed to the Former Representatives and Harvey
                                   Weinstein as reflected on the Debtors’ schedules of assets and
                                   liabilities shall be deemed released and discharged;

                          (7)      the Debtors, the Former Representatives and Harvey Weinstein (as
                                   applicable) release all holders of Sexual Misconduct Claims,
                                   including current or former TWC employees and/or contractors,
                                   from any confidentiality, non-disclosure or non-disparagement
                                   agreements (if any), arising from or relating to any Sexual
                                   Misconduct Claim; 1

                          (8)      notwithstanding the foregoing, and in exchange for the
                                   consideration herein, the Debtors, the Former Representatives and
                                   Harvey Weinstein: (i) fully release and forever relinquish any and
                                   all rights for coverage for defense costs or indemnification or
                                   otherwise under Policy No. G27085969 005 issued by Westchester
                                   Fire Insurance Company to the named insured The Weinstein
                                   Company Holdings. The Debtors, the Former Representatives and

1
  On or about the Petition Date, the Debtors publicly announced such release as provided in the press release
attached hereto as Exhibit A and the Debtors hereby reaffirm such release.

                                                         4
Case 18-10601-MFW      Doc 3189-2      Filed 01/21/21     Page 6 of 55

                                                          EXECUTION VERSION


               Harvey Weinstein agree that any duties or obligations of
               Westchester Fire Insurance Company under Policy No. G27085969
               005 are fully and finally extinguished and terminated. By this
               release, the Debtors, the Former Representatives and Harvey
               Weinstein reserve no rights or benefits whatsoever under or in
               connection with Policy No. G27085969 005 with respect to any past,
               present or future claims whatsoever; and (ii) fully release and
               forever discharge National Union Fire Insurance Company of
               Pittsburgh, PA (“National Union”) from any obligations, duties,
               responsibilities, claims, liabilities and damages under Policy
               No. 01-824-40-28 issued to the named insured The Weinstein
               Company Holdings. The Debtors, the Former Representatives and
               Harvey Weinstein agree that National Union’s contribution of the
               remaining unexhausted amount of Policy No. 01-824-40-28 towards
               the Settlement Amount exhausts the $10 million limit of liability of
               Policy No. 01-824-40-28. By this release, the Debtors, the Former
               Representatives and Harvey Weinstein reserve no rights or benefits
               whatsoever under or in connection with Policy No. 01-824-40-28
               with respect to any past, present or future claims whatsoever;

        (9)    each Insurance Company releases each and every other Insurance
               Company for Claims or causes of action, whether in law, in equity,
               or otherwise, and whether under contract, warranty, tort or
               otherwise, solely with respect to any claim for recovery of each
               Insurance Company’s respective contribution to the Settlement
               Amount and any defense costs paid by any Insurance Company prior
               to the execution of this Agreement for the Claims and any criminal
               proceedings arising out of the Sexual Misconduct Claims from any
               other Insurance Company (unless otherwise agreed upon by and
               between any of the Insurance Companies), provided, however,
               (i) these releases shall not apply to any Insurance Company’s
               obligations under any contract of reinsurance; and (ii) in the event
               any Insured seeks coverage for any matters or claims not released
               herein, each Insurance Company reserves the right to challenge the
               exhaustion of any applicable policy except Policy No. 01-824-40-28
               issued by National Union;

        (10)   except as provided in Section 2 above, the Insurance Companies (on
               behalf of themselves and their subsidiaries, Affiliates, parents,
               predecessors, or successors (except AIG Europe Limited and AIG
               Europe SA)) release the other Released Parties from any and all past,
               present or future claims, demands, obligations, actions, causes of
               action, rights, damages, costs, losses of services, expenses and
               compensation of any nature whatsoever (including, without
               limitation, reimbursement of fees and costs of defense) in any way
               arising out of or related to the Claims, whether in law, in equity or
               otherwise, and whether under contract, warranty, tort or otherwise,

                                 5
     Case 18-10601-MFW            Doc 3189-2   Filed 01/21/21     Page 7 of 55

                                                                   EXECUTION VERSION


                       including but not limited to any claims for bad faith or breach of the
                       implied covenant of good faith and fair dealing; the Insurance
                       Companies shall not seek recovery of the Settlement Amount or any
                       portion thereof paid by such Insurance Company from any other
                       Released Party for any reason; provided, however the Insurance
                       Companies do not release any rights, defenses or Claims against The
                       Walt Disney Company, Disney Enterprises, Inc., Buena Vista
                       International, Inc., Miramax, LLC, Miramax Film Corporation
                       and/or Miramax Film NY, LLC.

C.       Certain Plan Releases.

       i.       On the Effective Date, all Claims for contribution (including Claims for
                contribution arising from, related to or connected to Tort Claims) held by a
                Non-Released Party against all Released Parties shall be conclusively,
                absolutely, unconditionally, irrevocably, and forever enjoined, discharged
                and released pursuant to the terms of the Plan.

      ii.       In the event a holder of a Sexual Misconduct Claim does not affirmatively
                elect to release Harvey Weinstein and such holder obtains any judgment
                against Harvey Weinstein arising out of, related to or connected to their
                Sexual Misconduct Claims, such holder may seek to enforce, collect or
                otherwise recover on such judgment by any manner or means, whether
                directly or indirectly, from either Harvey Weinstein or the Insurance
                Companies (as applicable), provided, however, if such holder seeks to
                enforce, collect or otherwise recover the judgment from the Insurance
                Companies, Harvey Weinstein shall not seek coverage from the Insurance
                Companies for such judgment; provided further, that (i) with respect to the
                such holder’s non-released Sexual Misconduct Claims against Harvey
                Weinstein, the Insurance Companies reserve their rights to contest
                coverage, and (ii) nothing in this paragraph shall be read to expand or alter
                the terms, conditions and provisions of any Insurance Policies;

D.       Exclusions and Waivers.

       i.       Notwithstanding the foregoing, the releases set forth in this Agreement and
                the Plan shall not include or constitute a release of (i) any Claims in
                Section 2.B of this Agreement that are specifically excluded from the
                releases set forth in Sections 2.A and 2.B or (ii) any of the following:

                (1)    any Former Representatives’ and/or their respective affiliates’ or
                       representatives’ Claims (other than Claims released in Section 2.B),
                       including any claim for indemnification, against any Released Party
                       other than the Debtors, the Estates and the Former Representatives;




                                          6
Case 18-10601-MFW      Doc 3189-2      Filed 01/21/21     Page 8 of 55

                                                           EXECUTION VERSION


        (2)    Robert Weinstein’s and Harvey Weinstein’s Claims for
               indemnification against the Non-Debtor Entities that arise from,
               relate to or connect to Sexual Misconduct Claims;

        (3)    in the event a holder of a Sexual Misconduct Claim does not
               affirmatively elect to release Harvey Weinstein; (i) Harvey
               Weinstein shall not be required to release the Insurance Companies
               from any Claims in any way arising out of, related to or connected
               to such holder’s Sexual Misconduct Claims other than as set forth in
               Section 2.B.i(3); and (ii) the Insurance Companies shall not be
               required to release Harvey Weinstein from any Claims in any way
               arising out of, related to or connected to Sexual Misconduct Claims
               that are not released in accordance with subparagraph (i) of this
               Section 2.D.i(3);

        (4)    the Debtors’, Harvey Weinstein’s, Robert Weinstein’s, Frank Gil’s
               and David Glasser’s claims and counterclaims against the Debtors,
               Harvey Weinstein, Robert Weinstein, Frank Gil and David Glasser,
               arising out of the actions entitled Frank Gil v. Weinstein Live
               Entertainment LLC, et. al., Supreme Court of the State of New York,
               County of New York, Case No. 653555/2019, and Sartraco et. al. v.
               Robert Weinstein, et. al., Superior Court for the State of California,
               County of Los Angeles, Case No. 19-cv-00448;

        (5)    Claims to enforce the terms of this Agreement and the Plan and any
               related documents;

        (6)    Claims for professional fees, as further described in the Plan.

 ii.    The Settlement Parties hereby expressly, knowingly and voluntarily waive
        the provisions of Section 1542 of the California Civil Code (or any
        comparable statutory or common law provision of any other jurisdiction
        with respect to the Claims released pursuant to this Agreement), which
        provides as follows:

             A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
         WHICH THE CREDITOR OR RELEASING PARTY DOES NOT
         KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
         TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
         OR HER WOULD HAVE MATERIALLY AFFECTED HIS OR HER
         SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

               The Settlement Parties expressly waive and relinquish any and all
         rights and benefits that they may have under, or that may be conferred
         upon them by, the provisions of Section 1542 of the California Civil Code,
         or any other law of any state or territory that is similar, comparable, or
         equivalent to Section 1542, to the fullest extent that they may lawfully


                                 7
            Case 18-10601-MFW          Doc 3189-2      Filed 01/21/21     Page 9 of 55

                                                                           EXECUTION VERSION


                        waive such rights or benefits pertaining to the Claims. In connection with
                        such waiver and relinquishment, the Settlement Parties hereby
                        acknowledge that they are aware that they or their attorneys may hereafter
                        discover claims or facts in addition to or different from those that they now
                        know or believe exist with respect to the Claims, but that it is their
                        intention to hereby fully, finally, and forever settle and release all of the
                        Claims known or unknown, suspected or unsuspected, matured or
                        unmatured, disclosed or undisclosed, contingent or absolute, liquidated or
                        unliquidated, accrued or unaccrued, apparent or unapparent, that they have
                        against the Released Parties and Harvey Weinstein. In furtherance of such
                        intention, the release herein given by the Settlement Parties to the Released
                        Parties and Harvey Weinstein shall be and remain in effect as a full and
                        complete general release as to the Claims, notwithstanding the discovery
                        or existence of any such additional or different claims or facts. Each of the
                        Settlement Parties expressly acknowledges that he/she/it has been advised
                        by his/her/its attorney of the contents and effect of Section 1542, and with
                        that knowledge, each of the Settlement Parties hereby expressly waives
                        whatever benefits he/she/it may have had pursuant to such section.

3.     No Admission.

                 By entering into this Agreement, no Released Party is admitting any wrongdoing,
liability, fault or violation of law and no Insurance Company is admitting coverage under any
policy of insurance. Rather, the Parties agree and acknowledge that (i) Debtors, the Former
Representatives and Harvey Weinstein deny all allegations and Claims asserted against them,
(ii) this Agreement is without prejudice to any coverage position taken or that may be taken by
any Insurance Company, any Former Representative or Harvey Weinstein in the event this
Agreement does not become effective, and (iii) the Parties are entering into the Settlement to avoid
the risk, burden, and expense of continued litigation.

4.     Costs.

               None of the Former Representatives, Harvey Weinstein or the Insurance
Companies shall have any obligation to provide funds (other than the Settlement Amount) to fund
any expense incurred by or in the course of the administration of the Estates, including seeking
approval of this Agreement and the Plan; provided, however, the Estates shall not bear the costs
of seeking enforcement of the Channeling Injunction or the Plan in any foreign jurisdictions.

5.     Plan Support; Channeling Injunction Support; Other Support.

       With respect to the Plan, the Parties further agree as follows:

       A.       The Debtors shall (i) have filed the Plan with the Bankruptcy Court on or before
                October 1, 2020 and (ii) use best efforts to obtain confirmation of the Plan as soon
                as reasonably practicable in accordance with the Bankruptcy Code and on terms
                consistent with this Agreement.



                                                 8
            Case 18-10601-MFW         Doc 3189-2       Filed 01/21/21      Page 10 of 55

                                                                            EXECUTION VERSION


       B.      Each Party shall support entry of the Confirmation Order so long as such order and
               the Plan are consistent in all material respects with the terms of this Agreement
               (a “Conforming Chapter 11 Plan”).

       C.      Each Party entitled to vote on the Plan will (i) support and vote to accept the Plan
               to the extent it is a Conforming Chapter 11 Plan and (ii) opt-in to any consensual
               releases thereunder.

       D.      Each Party shall use best efforts to support and cooperate with the Debtors to obtain
               confirmation of the Plan and any regulatory or other approvals necessary for
               confirmation or effectiveness of the Plan to the extent it is a Conforming Chapter
               11 Plan.

       E.      No Party shall: (i) object to, delay, impede, or take any other action to interfere with
               acceptance, confirmation or implementation of the Plan so long as it is a
               Conforming Chapter 11 Plan; (ii) directly or indirectly solicit approval or
               acceptance of, encourage, propose, file, support, participate in the formulation of
               or vote for, any restructuring, sale of assets, merger, workout or plan of liquidation
               or reorganization for the Debtors other than the Plan so long as it is a Conforming
               Chapter 11 Plan or (iii) otherwise take any action that would interfere with, delay,
               impede, or postpone (a) the solicitation of acceptances, consummation or
               implementation of the Plan so long as it is a Conforming Chapter 11 Plan, or (b)
               the Effective Date.

       F.      In the event a person or entity asserts a Claim or commences an action against a
               Released Party and such Claim or action arises from, connects to or relates to a Tort
               Claim, the Released Party (or Released Parties) against whom such Claim or action
               is asserted shall take all commercially reasonable actions to enforce or otherwise
               have recognized the terms of the Confirmation Order and the Plan (including, but
               not limited to, the Bankruptcy Injunctions), which provide that such Claim or action
               is discharged, released and enjoined pursuant to the Confirmation Order and the
               Plan.

       G.      The Parties to this Agreement shall support the entry of a Bankruptcy Court order
               approving the Channeling Injunction.

6.     Further Assurances.

                The Parties acknowledge and agree that they will each cooperate in the execution
and delivery of any other or further documentation that may be reasonably necessary to carry out
the intentions of this Agreement.

7.     Effectiveness.

       A.      This Agreement shall be binding on all Parties upon execution and delivery of this
               Agreement by all Parties subject to the terms and conditions herein and in the Plan.



                                                  9
            Case 18-10601-MFW         Doc 3189-2      Filed 01/21/21      Page 11 of 55

                                                                           EXECUTION VERSION


       B.      Upon the execution of this Agreement and until the Effective Date, the Parties shall
               proceed in good faith to seek Bankruptcy Court approval of the Plan and the Parties
               shall not, directly or indirectly, propose, file, support, solicit, encourage or
               participate in any Settlement other than the Settlement embodied in the Plan, unless
               it is a Conforming Chapter 11 Plan.

       C.      Any Foreign Court Approval Orders, as may be mutually deemed necessary and
               agreed upon by Harvey Weinstein and the Former Representatives who seek such
               orders, and the costs of which shall be borne exclusively by Harvey Weinstein and
               those Former Representatives who seek such orders, may be obtained at any time
               and from time to time following the Effective Date (as determined by Harvey
               Weinstein and such Former Representatives), but shall not constitute a condition to
               this Agreement becoming fully effective as provided in this Section 7. The Debtors
               and other Parties will reasonably cooperate with the obtaining of any such Foreign
               Court Approval Order, but will not be required to incur any unreimbursed costs or
               expenses related thereto (including attorneys’ fees).

       D.      In the event the Bankruptcy Court declines to enter the Confirmation Order, unless
               the Parties agree otherwise, this Agreement shall be deemed terminated, null and
               void ab initio, and the Parties will be excused from any future performance
               thereunder. In such event, nothing in this Agreement shall be admissible as
               evidence in any case or proceeding for any purpose, it being the intent of the Parties
               that in such circumstance all discussions and negotiations related to the Settlement
               and this Agreement will be treated as inadmissible settlement discussions protected
               under Federal Rule of Evidence 408 and its state law equivalents.

8.     Tolling.

                Any unexpired statute of repose, statute of limitations, limitation or laches period,
or other provision that requires, mandates, or establishes any deadline for the commencement or
filing of any matter, proceeding or other action, or the assertion of any right, claim or defense
related thereto, by or on behalf of the Debtors against the applicable Former Representatives, or
any of them, applicable to any of the Excluded Actions (as defined in the Asset Purchase
Agreement with Lantern Entertainment dated March 19, 2018) covered under sections 108 and
546 of the Bankruptcy Code (collectively, the “Limitation Deadline”), are hereby tolled until the
earlier of (i) the Effective Date, (ii) forty-five (45) days after the first hearing at which the
Bankruptcy Court declines to approve the Confirmation Order or (iii) in the event an order
converting the Chapter 11 Cases to chapter 7 cases has been entered by the Bankruptcy Court,
forty-five (45) days after the date on which a chapter 7 trustee is duly appointed, elected or
designated (as applicable).

9.     Governing Law.

                This Agreement shall be governed by and construed in accordance with federal
bankruptcy law, to the extent applicable, and where state law is applicable, the laws of the State of
New York shall govern, without giving effect to the choice of law principles thereof, including as
to all matters of the construction, validity and performance of this Agreement.


                                                 10
          Case 18-10601-MFW           Doc 3189-2       Filed 01/21/21     Page 12 of 55

                                                                            EXECUTION VERSION


10.    Dispute Resolution.

                In the event of a dispute arising out of this Agreement after the Effective Date, such
dispute, controversy or claim shall first be referred to the respective senior representatives or
counsel of the Parties, who shall in good faith endeavor to amicably resolve the dispute,
controversy or claim. Any such dispute, controversy or claim, including any dispute, controversy
or claim arising out of, relating to, or in connection with this Agreement, or the breach, termination
of validity thereof that is not resolved by the Parties pursuant to the preceding sentence, shall be
adjudicated or otherwise resolved in the Bankruptcy Court; provided, however, that if the
Bankruptcy Court is unwilling or unable to hear any such dispute, controversy or claim, the New
York State courts located in New York County and/or the federal courts of the United States of
America located in New York County will have sole jurisdiction over such dispute, controversy
or claim. Upon the Effective Date, the Parties consent to venue and personal jurisdiction over
them in those courts solely with regards to any such dispute, controversy or claim and shall not
object to or otherwise challenge the same.

11.    Entire Agreement.

               This Agreement, the Plan, and the other documents and agreements contemplated
hereby and thereby represent the entire agreement of the Parties with respect to the matters and
transactions that are the subject of this Agreement and the Plan.

12.    Integration.

               This Agreement, the Plan and the other documents and agreements contemplated
hereby and thereby supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, between any or all of the Parties with regard to the matters and
transactions that are the subject of this Agreement and the Plan.

13.    Amendments.

               No amendment to this Agreement shall be effective unless made in writing and
signed by all Parties.

14.    Construction.

               As this Agreement was jointly drafted by the Parties, no provision of this
Agreement shall be construed against or interpreted to the disadvantage of any Party by any court
or other governmental or judicial authority by reason of such Party having or being deemed to
have structured or drafted such provision.

15.    Notices.

                 Should any notice be required or sent with respect to this Agreement, such notice
shall be in writing and be given in person or by means of electronic mail (with request for assurance
of receipt in a manner typical with respect to communications of that type), by recognized
overnight courier that maintains written confirmation of delivery or by registered or certified mail,
and shall become effective: (i) on delivery if given in person; (ii) on the date of transmission if

                                                 11
            Case 18-10601-MFW         Doc 3189-2       Filed 01/21/21     Page 13 of 55

                                                                            EXECUTION VERSION


sent by electronic mail; (iii) one (1) Business Day after delivery by overnight courier; or (iv) three
(3) Business Days after being mailed, with proper postage and documentation, for first-class
registered or certified mail, prepaid. Notices shall be addressed as specified in Exhibit B to this
Agreement.

16.    Voluntary Signing of Agreement.

                The Parties acknowledge that they each have voluntarily entered into this
Agreement. The Parties further acknowledge that they each have read this Agreement and
understand all of its terms, including the mutual release and discharge of claims in Section 2 of
this Agreement. The Parties acknowledge that they may hereafter discover claims or facts in
addition to or different from those they now know or believe to exist with respect to the subject
matter of this Agreement which, if they had known or suspected at the time of execution of this
Agreement, may have materially affected the Settlement. The Parties nevertheless agree that the
mutual release and discharge of claims in Section 2 applies to any such additional or different
claims or facts.

17.    Consent, Withdrawal and Termination Rights.

                Each Party may withdraw from this Agreement prior to the Effective Date, solely
as to itself, by written notice to all Parties stating the Party’s intention to withdraw from this
Agreement and the basis for such withdrawal, on or after the occurrence of any of the following
(at which time this Agreement shall be deemed to be terminated and null and void ab initio):

       A.      the Plan or Confirmation Order is amended, modified or otherwise changed in a
               manner that adversely affects such Party’s rights in any material respect, including
               but not limited to with respect to any of the following: (i) the provisions of the Plan
               that relate to the exculpation and release of Harvey Weinstein, the Former
               Representatives or the Insurance Companies contemplated in this Agreement,
               including, without limitation, any non-consensual releases by any holders of Tort
               Claims against any Former Representative and the waiver of any such Former
               Representative’s rights to seek full reimbursement under the Insurance Policies;
               and (ii) the form of Channeling Injunction set forth in Section 5 of the Plan;

       B.      the noticing and claims procedures and other implementation in connection with
               the Channeling Injunction effectuated pursuant to the Plan are not reasonably
               satisfactory to a Former Representative or an Insurance Company;

       C.      the NYOAG has not provided the releases contemplated under the Plan in a form
               and substance reasonably acceptable to the Former Representatives; or

       D.      the Confirmation Order is not entered on or before December 31, 2020 (or such
               later date as may be agreed to by the Parties).




                                                 12
          Case 18-10601-MFW           Doc 3189-2       Filed 01/21/21     Page 14 of 55

                                                                            EXECUTION VERSION


18.    Authority.

                Each Party executing this Agreement on such Party’s behalf or in a representative
capacity represents and warrants that such Party is duly authorized to do so and that such Party’s
signature so binds the Party or the represented Party (as applicable), its former, current, and future
Affiliates, predecessors, successors, privies, assigns, members, partners, employees, agents,
representatives, heirs, administrators and executors, and all others who are acting or have acted on
its behalf (as applicable).

19.    Severability.

               If a provision of this Agreement is determined by a court of competent jurisdiction
to be unenforceable under applicable law, that provision will be enforced to the maximum extent
permitted by applicable law and the remaining provisions of this Agreement will continue in full
force and effect.

20.    Counterparts.

              This Agreement may be executed in one or more counterparts, each of which will
be deemed an original and part of one and the same document. Signatures delivered in PDF format
shall be deemed original signatures.

                                                ****

               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
in a manner legally binding upon them as of the date hereof.

                                      [signature pages follow]




                                                 13
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 15 of 55

                                                  EXECUTION VERSION



                            For the Debtors



                            By:__________________________
                            Name: Ivona Smith
                            Title: Director, The Weinstein Company
                                   Holdings, LLC


                            The Weinstein Company Holdings LLC,
                            a Delaware Limited Liability Company

                            The Weinstein Company LLC,
                            a Delaware Limited Liability Company

                            Avenging Eagle SPV, LLC,
                            a Delaware Limited Liability Company

                            Branded Partners LLC,
                            a Delaware Limited Liability Company

                            Check Hook LLC,
                            a Delaware Limited Liability Company

                            CTHD 2 LLC,
                            a Delaware Limited Liability Company

                            Cues TWC (ASCAP), LLC,
                            a Delaware Limited Liability Company

                            Current War SPV, LLC,
                            a Delaware Limited Liability Company

                            DRT Films, LLC,
                            a Delaware Limited Liability Company

                            DRT Rights Management LLC,
                            a Delaware Limited Liability Company

                            FFPAD, LLC,
                            a Delaware Limited Liability Company
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 16 of 55

                                                  EXECUTION VERSION


                            HRK Films, LLC,
                            a Delaware Limited Liability Company

                            InDirections LLC,
                            a Delaware Limited Liability Company

                            InteliPartners LLC,
                            a Delaware Limited Liability Company

                            ISED, LLC,
                            a Delaware Limited Liability Company

                            MarcoTwo, LLC,
                            a Delaware Limited Liability Company

                            One Chance LLC,
                            a Delaware Limited Liability Company

                            PA Entity 2017, LLC,
                            a Delaware Limited Liability Company

                            Paddington 2, LLC,
                            a Delaware Limited Liability Company

                            PS Post LLC,
                            a Delaware Limited Liability Company

                            Scream 2 TC Borrower, LLC,
                            a Delaware Limited Liability Company

                            Small Screen Productions LLC,
                            a Delaware Limited Liability Company

                            Small Screen Trades LLC,
                            a Delaware Limited Liability Company

                            Spy Kids TV Borrower, LLC,
                            a Delaware Limited Liability Company

                            Team Players LLC,
                            a Delaware Limited Liability Company

                            The Actors Group LLC,
                            a Delaware Limited Liability Company
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 17 of 55

                                                  EXECUTION VERSION


                            The Giver SPV, LLC,
                            a Delaware Limited Liability Company

                            Tulip Fever LLC,
                            a Delaware Limited Liability Company

                            TWC Borrower 2016, LLC,
                            a Delaware Limited Liability Company

                            TWC Domestic LLC,
                            a Delaware Limited Liability Company

                            TWC Fearless Borrower, LLC,
                            a Delaware Limited Liability Company

                            TWC Library Songs (BMI), LLC,
                            a Delaware Limited Liability Company

                            TWC Loop LLC,
                            a Delaware Limited Liability Company

                            TWC Mist, LLC,
                            a Delaware Limited Liability Company

                            TWC Polaroid SPV, LLC,
                            a Delaware Limited Liability Company

                            TWC Production-Acquisition Borrower
                            2016, LLC,
                            a Delaware Limited Liability Company

                            TWC Production, LLC,
                            a Delaware Limited Liability Company

                            TWC Replenish Borrower, LLC,
                            a Delaware Limited Liability Company

                            TWC Short Films, LLC,
                            a Delaware Limited Liability Company

                            TWC Untouchable SPV, LLC,
                            a Delaware Limited Liability Company

                            TWC Waco SPV, LLC,
                            a Delaware Limited Liability Company
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 18 of 55

                                                  EXECUTION VERSION


                            Twenty O Five Holdings, LLC,
                            a Delaware Limited Liability Company

                            W Acquisition Company LLC,
                            a Delaware Limited Liability Company

                            WC Film Completions, LLC,
                            a Delaware Limited Liability Company

                            Weinstein Books, LLC,
                            a Delaware Limited Liability Company

                            Weinstein Development LLC,
                            a Delaware Limited Liability Company

                            Weinstein Global Funding Corp.,
                            a Delaware Corporation

                            Weinstein Global Film Corp.,
                            a Delaware Corporation

                            Weinstein Productions LLC,
                            a Delaware Limited Liability Company

                            Weinstein Television LLC,
                            a Delaware Limited Liability Company

                            WTV Guantanamo SPV, LLC,
                            a Delaware Limited Liability Company

                            WTV JCP Borrower 2017, LLC,
                            a Delaware Limited Liability Company

                            WTV Kalief Browder Borrower, LLC,
                            a Delaware Limited Liability Company

                            WTV Scream 3 SPV, LLC,
                            a Delaware Limited Liability Company

                            WTV Yellowstone SPV, LLC,
                            a Delaware Limited Liability Company
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 19 of 55

                                                  EXECUTION VERSION




                            For Current Films UK Limited
                            a Delaware Limited Liability Company



                            By:__________________________
                            Name: Ivona Smith
                            Title: Director, The Weinstein Company
                                   Holdings, LLC


                            For MarcoThree, LLC,
                            a Delaware Limited Liability Company



                            By:__________________________
                            Name: Ivona Smith
                            Title: Director, The Weinstein Company
                                   Holdings, LLC


                            For Tulip Fever Films Limited,
                            a Delaware Limited Liability Company



                            By:__________________________
                            Name: Ivona Smith
                            Title: Director, The Weinstein Company
                                   Holdings, LLC


                            For The Weinstein Company (UK) Ltd.,
                            a UK Private Limited Company



                            By:__________________________
                            Name: Ivona Smith
                            Title: Director, The Weinstein Company
                                   Holdings, LLC
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 20 of 55

                                                  EXECUTION VERSION


                            For the Official Committee of Unsecured
                            Creditors



                            By:__________________________
                            Name: Louisette Geiss
                            Title: Committee Co-Chair
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21       Page 21 of 55
                                                  EXECUTION VERSION

                            For the Official Committee of Unsecured
                            Creditors



                            By:...&....,...._.'--u.�.6-4.....,.::;__
                           Name: Lori Wentwo         1emo,
                                   William Morris Endeavor
                                   Entertainment
                           Title: Committee Co-Chair
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 22 of 55
                                                  EXECUTION VERSION



                                    For Harvey Weinstein




                                    By:__________________________
                                    Name: Imran H. Ansari., Esq.
                                    Title: Partner, Aidala, Bertuna &
                                           Kamins PC
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 23 of 55

                                                  EXECUTION VERSION


                                    For Robert Weinstein




                                    By:__              __________
                                    Name:
                                    Title:
DocuSign Envelope ID: 5E9E475C-6603-4D67-9E84-B82D974E77F7
                        Case 18-10601-MFW             Doc 3189-2   Filed 01/21/21   Page 24 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 25 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 26 of 55

                                                  EXECUTION VERSION



                                    For David Glasser



                                    By: /s/ Douglas E. Grover
                                    Name: Douglas E, Grover
                                    Title: Partner
                                            Schlam Stone & Dolan LLP
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 27 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 28 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 29 of 55

                                                  EXECUTION VERSION

                                    For Jeff Sackman



                                    By:__________________________
                                    Name:
                                    Title:
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 30 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 31 of 55

                                                  EXECUTION VERSION


                                    For Lance Maerov



                                    By:__________________________
                                    Name:
                                    Title:
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 32 of 55

                                                  EXECUTION VERSION


                                    For Tarak Ben Ammar




                                    By:__________________________
                                    Name: Tarak BEN AMMAR
                                    Title:
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 33 of 55

                                                  EXECUTION VERSION


                                    For Richard Koenigsberg



                                    By:__________________________
                                    Name: Richard Koenigsberg
                                    Title:
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 34 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 35 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 36 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 37 of 55
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 38 of 55

                                                  EXECUTION VERSION



                                    For National Union Fire Insurance
                                    Company of Pittsburgh, PA.



                                    By: __________________________
                                    Name: Richard F. Dziedziula
                                    Title: Vice President Financial Lines
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 39 of 55

                                                  EXECUTION VERSION




                                    For ACE American Insurance
                                    Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 40 of 55

                                                  EXECUTION VERSION




                                    For Chubb National Insurance
                                    Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 41 of 55

                                                  EXECUTION VERSION




                                    For Executive Risk Indemnity Inc.




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 42 of 55

                                                  EXECUTION VERSION




                                    For Federal Insurance Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 43 of 55

                                                  EXECUTION VERSION




                                    For Great Northern Insurance
                                    Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 44 of 55

                                                  EXECUTION VERSION




                                    For Pacific Indemnity Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 45 of 55

                                                  EXECUTION VERSION




                                    For Westchester Fire Insurance
                                    Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21    Page 46 of 55

                                                  EXECUTION VERSION




                                    For Chubb Indemnity Insurance
                                    Company




                                    By:_____________________
                                    Name: Christopher J. Celentano
                                    Title: Senior Vice President,
                                           Coverage & Complex Claims
Case 18-10601-MFW     Doc 3189-2    Filed 01/21/21   Page 47 of 55




                          EXHIBIT A

      The Weinstein Company Press Release of March 19, 2018
          Case 18-10601-MFW          Doc 3189-2       Filed 01/21/21    Page 48 of 55




         TWC and Lantern Capital Partners Enter Into Stalking Horse Agreement
                                 for Section 363 Sale

                Deal Contemplates Business Continuing as a Going Concern

                               TWC Releases NDA Obligations



FOR IMMEDIATE RELEASE – March 19, 2018

The Weinstein Company Holdings LLC today entered into a “stalking horse” agreement with an
affiliate of Lantern Capital Partners, a Dallas-based private equity company. TWC entered into
the agreement with Lantern in conjunction with the filing of a voluntary petition under the
United States Bankruptcy Code in the United States Bankruptcy Court in the District of
Delaware. Under the agreement, Lantern will purchase substantially all of the assets of the
Company, subject to certain conditions including approval of the Bankruptcy Court. The Board
selected Lantern in part due to Lantern’s commitment to maintain the assets and employees as a
going concern. The Company hopes that this orderly sale process under the supervision of the
Bankruptcy Court will allow it to maximize the value of the Company’s assets for the benefit of
its creditors and other stakeholders.

Today, the Company also takes an important step toward justice for any victims who have been
silenced by Harvey Weinstein. Since October, it has been reported that Harvey Weinstein used
non-disclosure agreements as a secret weapon to silence his accusers. Effective immediately,
those “agreements” end. The Company expressly releases any confidentiality provision to the
extent it has prevented individuals who suffered or witnessed any form of sexual misconduct by
Harvey Weinstein from telling their stories. No one should be afraid to speak out or coerced to
stay quiet. The Company thanks the courageous individuals who have already come forward.
Your voices have inspired a movement for change across the country and around the world.

“While we had hoped to reach a sale out of court, the Board is pleased to have a plan for
maximizing the value of its assets, preserving as many jobs as possible and pursuing justice for
any victims,” said Chairman Robert Weinstein. The Board also expressed its great appreciation
to New York Attorney General Eric Schneiderman, and his colleagues, for helping the Company
achieve these objectives.




                               99 HUDSON ST., 4TH FLOOR, NEW YORK, NY
          Case 18-10601-MFW           Doc 3189-2       Filed 01/21/21    Page 49 of 55




Lantern co-founders Andy Mitchell and Milos Brajovic stated: “We are honored to be selected
as the bidder to acquire the company’s businesses as an ongoing concern. In the last several
months, Lantern has evaluated the company and is proud to provide a solution to the board. As
with all our businesses, Lantern will improve the performance of the company’s businesses with
the utmost respect to all employees and promote a diverse and transparent environment. We are
grateful for everyone involved in the transaction and look forward to following through on our
promise to reposition the business as a preeminent content provider, while cultivating a positive
presence in the industry.”

The Company regrets that it cannot undo the damage Harvey Weinstein caused, but hopes that
today’s events will mark a new beginning. Even as the Company heads into bankruptcy, the
Company remains committed to doing whatever it can to maximize value for its creditors and, in
cooperation with Attorney General, continue its pursuit of justice for any victims.

About Lantern Capital Partners

Founded in 2010, Lantern is a private equity firm that has managed and/or acquired over $2
billion in assets across a diverse range of industries. As a true partner to investors with a
commitment to providing solutions to complicated business problems, Lantern believes in hands-
on investment management and partnership with leading industry executives and complete
integrity. Lantern has earned the reputation for its turnaround capabilities because of the history
of investing in and contributing to the growth of businesses that foster long-term value. Led by
Co-Founders Andy Mitchell and Milos Brajovic, Lantern Capital Partners is headquartered in
Dallas, TX, with its affiliate, Lantern Asset Management. For more information about Lantern,
please visit www.lanternam.com.




                                99 HUDSON ST., 4TH FLOOR, NEW YORK, NY
          Case 18-10601-MFW           Doc 3189-2     Filed 01/21/21     Page 50 of 55




                                            Exhibit B

               To the extent any notice is required with respect to the Agreement, notices shall be
addressed as follows:

               if to Debtors:

                      Paul H. Zumbro
                      Lauren A. Moskowitz
                      CRAVATH SWAINE & MOORE, LLP
                      Worldwide Plaza
                      825 Eighth Avenue
                      New York, NY 10019
                      Phone: (212) 474-1000
                      pzumbro@cravath.com
                      lmoskowitz@cravath.com

                      and

                      Paul N. Heath
                      RICHARDS, LAYTON & FINGER, PA
                      920 N King St.
                      Wilmington, DE 19801
                      Phone: (302) 651-7700
                      heath@RLF.com

               if to the Committee:

                      James I. Stang (CA Bar No. 94435)
                      Robert J. Feinstein (NY Bar No. 1767805)
                      Debra I. Grassgreen (CA Bar No. 169978)
                      Colin R. Robinson (DE Bar No. 5524)
                      PACHULSKI STANG ZIEHL & JONES LLP
                      919 North Market Street, 17th Floor
                      P.O. Box 8705
                      Wilmington, DE 19899 (Courier 19801)
                      Telephone: 302-652-4100
                      Facsimile: 302-652-4400
Case 18-10601-MFW       Doc 3189-2    Filed 01/21/21   Page 51 of 55




   if to Former Representatives

          Elior Shiloh
          LEWIS BRISBOIS BISGAARD & SMITH, LLP
          77 Water Street, Suite 2100
          New York, NY 10005
          Phone: (212) 232-1300
          elior.shiloh@lewisbrisbois.com

          and

          Adam Harris
          SCHULTE ROTH & ZABEL LLP
          919 Third Avenue
          New York, NY 10022
          Phone: (212) 756-2253
          adam.harris@srz.com

          and

          Lawrence S. Spiegel
          SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
          One Manhattan West
          New York, New York 10001
          Phone: (212) 735-3000
          lawrence.spiegel@skadden.com

          and

          Marvin Putnam
          LATHAM & WATKINS LLP
          10250 Constellation Blvd. Suite 1100
          Los Angeles, CA 90067
          Phone: (424) 653-5588
          marvin.putnam@lw.com

          and

          Mark Silverschotz
          ANDERSON KILL P.C.
          1251 6th Avenue
          New York, NY 10020
          Phone: (212) 278-1000
          msilverschotz@andersonkill.com




                                  2
Case 18-10601-MFW   Doc 3189-2      Filed 01/21/21   Page 52 of 55




        and

        Kathy Jorrie
        PILLSBURY WINTHROP SHAW
        PITTMAN LLP
        725 South Figueroa Street
        Suite 2800
        Los Angeles, CA 90017
        Phone: (213) 488-7100
        kathy.jorrie@pillsburylaw.com

        and

        Israel David
        FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
        One New York Plaza
        New York, NY 10004
        Phone: (212) 859-8000
        israel.david@friedfrank.com

        and

        James D. Wareham
        FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
        801 17th Street, NW
        Washington, DC 20006
        Phone: (202) 639-7000
        james.wareham@friedfrank.com

        and

        Ann Kramer
        REED SMITH LLP
        599 Lexington Avenue
        New York, NY 10022
        Phone: (212) 521-5400
        akramer@reedsmith.com




                                3
Case 18-10601-MFW       Doc 3189-2      Filed 01/21/21   Page 53 of 55




          and

          James V. Masella, III
          Daniel A. Lowenthal
          Alejandro H. Cruz
          PATTERSON BELKNAP WEBB &
          TYLER LLP
          1133 6th Avenue
          New York, NY 10036
          Phone: (212) 336-2000
          jmasella@pbwt.com
          dalowenthal@pbwt.com
          acruz@pbwt.com

          and

          John J. Rosenberg
          ROSENBERG, GIGER & PERALA P.C.
          1330 Avenue of the Americas
          Suite 1800
          New York, NY 10019
          Phone: (646) 494-5000
          jrosenberg@rglawpc.com

          and

          Douglas E. Grover
          SCHLAM STONE & DOLAN LLP
          26 Broadway
          New York, NY 10004
          Phone: (212) 344-5400
          dgrover@schlamstone.com

   If to the Insurance Companies:

          E. Joseph O’Neil
          PEABODY & ARNOLD LLP
          600 Atlantic Avenue
          Boston, MA 02210
          Phone: (617) 951-4705
          eoneil@peabodyarnold.com




                                    4
Case 18-10601-MFW     Doc 3189-2       Filed 01/21/21   Page 54 of 55




        and

        Alex Fooksman
        AIG
        80 Pine Street 5th Floor
        New York, NY 10005
        Phone: (646) 857-2168
        alex.fooksman@aig.com

        and

        David Simantob
        WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
        555 South Flower Street Suite 2900
        Los Angeles, CA 90071
        Phone: (213) 330-8819
        david.simantob@wilsonelser.com

        and

        Sherry L. Pantages
        ALLIANZ GLOBAL CORPORATE & SPECIALTY
        2350 West Empire Avenue, Suite 200
        Burbank, CA 91504 USA
        Phone: (818) 972-5204
        sherry.pantages@agcs.allianz.com

        and

        Christopher Celentano
        CHUBB
        10 Exchange Place, 9th Floor
        Jersey City, NJ 07302
        Phone: (201) 479-6398
        Christopher.celentano@chubb.com

        and

        Edward Gibbons
        Joyce Noyes
        WALKER WILCOX MATOUSEK LLP
        One North Franklin Street
        Chicago, IL 60606
        Phone: (312) 244-6700
        egibbons@walkerwilcox.com
        jnoyes@walkerwilcox.com



                                   5
Case 18-10601-MFW   Doc 3189-2   Filed 01/21/21   Page 55 of 55




                       EXHIBIT C

                           Plan
                         [omitted]
